internal_revenue_service number release date index number ----------------------------------- ------------------------------------------------------------ - ------------------------- ------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ------------------ telephone number ---------------------- refer reply to cc psi b4 plr-107074-15 date date legend decedent accounting firm attorney date date date dear -------------------- -------------------------------------------------- -------------------- --------------------------- --------------------------- ------------------------ -------------------- this letter responds to your authorized representative's letter dated date requesting an extension of time under sec_2642 of the internal_revenue_code code and sec_301_9100-3 of the procedure and administration regulations to elect out of the generation-skipping_transfer gst_exemption automatic allocation rules the facts and representations submitted are summarized as follows in decedent made gifts including gifts not in trust to decedent’s grandchildren and other skip persons decedent’ sec_2010 direct skips for many years decedent had engaged the services of attorney to assist in decedent’s gift and estate_planning and accounting firm to prepare any necessary tax plr-107074-15 returns including any necessary gift_tax returns neither attorney nor accounting firm advised decedent of the rules affecting gsts in specifically decedent was not advised of the gst tax_rate in effect in or of the rules under sec_2632 regarding the automatic allocation of gst_exemption and the ability to elect out of the automatic allocation of gst_exemption by making an election under sec_2632 accounting firm failed to prepare a form_709 united_states gift and generation-skipping_transfer_tax return to report decedent’ sec_2010 gifts therefore decedent did not file a form_709 and did not elect out of the automatic allocation of gst_exemption to decedent’ sec_2010 direct skips on date decedent died on date decedent’s personal representative filed a late form_709 to report decedent’ sec_2010 gifts on date decedent’s personal representative filed a supplemental form_709 for decedent you as the executor of decedent’s estate request an extension of time under sec_301_9100-3 to make an election under sec_2632 to elect out of the automatic allocation rules with respect to decedent’ sec_2010 direct skips law and analysis sec_2601 imposes a tax on every generation-skipping_transfer gst a gst is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2612 provides that the term direct_skip means a transfer subject_to a tax imposed by chapter or of an interest in property to a skip_person sec_2613 provides in relevant part that the term skip_person means a natural_person assigned to a generation which i sec_2 or more generations below the generation assignment of the transferor sec_2602 provides that the amount of the tax imposed by sec_2601 is the taxable_amount multiplied by the applicable_rate sec_2641 defines the term applicable_rate as the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer sec_2642 provides that the inclusion_ratio with respect to any property transferred in a gst is generally defined as the excess if any of over the applicable_fraction the term applicable_fraction as defined in sec_2642 is a fraction the numerator of which is the amount of the gst_exemption allocated to the trust or to property transferred in a direct_skip and the denominator of which is the value of the property transferred to the trust or involved in the direct_skip plr-107074-15 sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption amount which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable sec_2632 provides that an individual’s gst_exemption may be allocated at any time on or before the date prescribed for filing the estate_tax_return for such individual’s estate determined with regard to extensions regardless of whether such return is required to be filed sec_2632 provides that if an individual makes a direct_skip during his lifetime any unused portion of such individual’s unused gst_exemption shall be allocated to the property transferred to the extent necessary to make the inclusion_ratio for such property zero if the amount of the direct_skip exceeds such unused portion the entire unused portion shall be allocated to the property transferred sec_2632 provides that an individual may elect to have sec_2632 not apply to a transfer sec_26_2632-1 of the generation-skipping_transfer_tax regulations provides in part that if a direct_skip occurs during the transferor’s lifetime the transferor’s gst_exemption not previously allocated unused gst_exemption is automatically allocated to the transferred property but not in excess of the fair_market_value of the property on the date of the transfer the transferor may prevent the automatic allocation of gst_exemption by describing on a timely-filed form_709 the transfer and the extent to which the automatic allocation is not to apply sec_26_2632-1 provides in part that a form_709 is timely filed if it is filed on or before the date required for reporting the transfer if it were a taxable gift ie the date prescribed by sec_6075 including any extensions to file actually granted the due_date the automatic allocation of gst_exemption or the election to prevent the allocation if made is irrevocable after the due_date an automatic allocation of gst_exemption is effective as of the date of the transfer to which it relates except as provided above a form_709 need not be filed to report an automatic allocation section a of title v of the economic_growth_and_tax_relief_reconciliation_act_of_2001 p l egtrra enacted sec_2210 of the code which made chapter the gst tax inapplicable to gsts made in on date the tax relief unemployment insurance reauthorization and job creation act of p l stat truirjca became law and sec_301 retroactively reinstated gst taxes however sec_302 of truirjca provides that the applicable tax_rate for each gst occurring during is zero plr-107074-15 notice_2011_66 2011_35_irb_184 provides that because it is clear that a transfer not in trust to a skip_person is a direct_skip to which the donor would never want to allocate gst_exemption the irs will interpret the reporting of an inter_vivos direct_skip not in trust occurring in on a timely filed form_709 as constituting the payment of tax at the rate of zero percent and therefore as an election out of the automatic allocation of gst_exemption to that direct_skip sec_2642 provides generally that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 or and an election under sec_2632 or c sec_2642 provides that in determining whether to grant relief the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief the time for making the allocation or election shall be treated as if not expressly prescribed by statute notice_2001_50 2001_2_cb_189 provides that under sec_2642 the time for allocating the gst_exemption to lifetime transfers and transfers at death the time for election out of the automatic allocation rules and the time for election to treat any trust as a gst_trust are to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose date is prescribed by a regulation and not expressly provided by statute in accordance with sec_2642 and notice_2001_50 a taxpayer may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government plr-107074-15 sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and representations made we conclude that the requirements of sec_301_9100-3 have been satisfied therefore you are granted an extension of time of days from the date of this letter to make an election under sec_2632 that the automatic allocation rules do not apply to decedent’ sec_2010 direct skips the election out of the automatic allocation rules of sec_2632 should be made on a supplemental form_709 for the supplemental form_709 should be filed with the internal_revenue_service center at the following address internal_revenue_service cincinnati service_center - stop cincinnati oh a copy of this letter should be attached to the supplemental form_709 a copy is enclosed for this purpose except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination plr-107074-15 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer’s authorized representative sincerely associate chief_counsel passthroughs special industries by _____________________________ karlene m lesho senior technician reviewer branch office of the associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes
